UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6191


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWNA MICHELLE HOLMES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-02077-RBH-1; 4:13-cv-02846-RBH)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawna Michelle Holmes, Appellant Pro Se.    Robert Frank Daley,
Jr., Stanley D. Ragsdale, Assistant United States Attorneys,
Columbia, South Carolina; William E. Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shawna Michelle Holmes seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2255 (2012) motion to

vacate, set aside, or correct her sentence.   We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    “[T]he timely filing of a notice

of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

December 1, 2014, and a second copy thereof was mailed to Holmes

at her new address on December 4, 2014.    Thus, the 60-day appeal

period expired, at the latest, on February 2, 2015. Holmes’ notice

of appeal was filed, at the earliest, on February 4, 2015. * Because

Holmes failed to file a timely notice of appeal or to obtain an



     *The notice of appeal in this case is not dated, but bears a
postmark of February 5, 2015. For the purpose of this appeal, we
assume that Holmes tendered her notice of appeal to prison
officials for mailing to the court the day prior to the postmark
date. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                 2
extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                  DISMISSED




                                     3